DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent 10,055,887) in view of Fadell (U.S. Pub 2015/0109128).

a processor (see at least Figure 1A, items 170 and 190 & col. 6, lines 63-67, note the HMD (100) has a control system (170) including a processor (190)), configured to: 
receive a detection result from a sensor configured to detect an action of a person other than a user (see at least col. 16, lines 5-29, note the given space (not shown) has an access control system that detects the entry and/or exit of one or more people (e.g., via an imaging system) & col. 14, lines 15-67); and 
output a warning to the user upon detection of a possibility of occurrence of harm on the user in a case where a head-mounted device that covers the user's vision is used in a closed space that accommodates at least one user (see at least Figure 1A, items 110 and 140 & col. 4, lines 58-67, note the HMD (100) has a housing (110) with a display (140) that covers the user’s vision as shown in Figures 3C-3D & col. 15, lines 39-65, note the control system (170) generates an indicator via the display (140) or audio output device (130) alerting the user when received sensor signals indicate a smoke/fire alarm & col. 16, lines 5-29, note the given space (not shown) has an access control system that detects the entry and/or exit of one or more people); and
display an image of the closed space on the head-mounted device, where the image is captured by camera and comprises the person other than the user (see at least col. 14, lines 51-67, note the camera captures the person other than the user in the closed space & col. 15, lines 10-22, note the warning may include a pass through video feed from the camera of the user’s surrounding ambient environment including the person).
wherein the detection result indicates presence of a larger number of persons than a predetermined number of persons in the closed space.
It is known to warn the user of a closed space of various door states.  For example, Fadell teaches a warning system wherein a detection result indicates presence of a larger number of persons than a predetermined number of persons in the closed space (see at least Figure 1, items 100, UL, 166 and 186 & [0068] note detecting the presence, movement, and/or identity of people, animals, and objects and trigger various alarms in the event a person, animal, or object is in the wrong place at the wrong time anywhere inside or in the curtilage of the smart-home environment (100) & [0125] & [0126] note warnings or alarms are sent to the user’s (UL) device (166) (e.g., if the registered occupant (UL) is at home (100) when an alarm condition (e.g., fire, distressed person, home invasion) is detected, a message can be sent to the occupant's mobile device (166) requesting confirmation that everything is okay & [0184] & [0476] note only a single visitor may be allowed into the closed space, and upon detection of two or more visitors, a warning is generated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Gil.  This provides the ability to notify Gil’s user of unauthorized entry (see col. 14, lines 27-28 of Gil).
Regarding claim 2, Gil in view of Fadell, as addressed above, teach wherein the processor outputs the warning by using the head-mounted device (see at least col. 15, lines 39-65 of Gil, note generation of a visual indicator via the display (140)).  
Regarding claim 3, Gil in view of Fadell, as addressed above, teach wherein the processor presents the warning to a field of view of the user by using the head-mounted device 
Regarding claim 4, Gil in view of Fadell, as addressed above, teach wherein the processor outputs the warning by using a speaker of the head-mounted device (see at least col. 15, lines 39-65 of Gil, note generation of an audio indicator via the audio output device (130) & col. 15, lines 23-29 of Gil). 
Regarding claim 6, Gil in view of Fadell, as addressed above, teach wherein the sensor is provided inside or outside the closed space, and the processor outputs the warning in a case where the sensor detects the action of the person other than the user (see at least col. 16, lines 5-29 of Gil, note the given space (not shown) has an access control system that detects the entry and/or exit of one or more people (e.g., via an imaging system)).
Regarding claim 7, Gil in view of Fadell, as addressed above, teach wherein the sensor detects a state concerning a door of the closed space, and the processor outputs the warning according to the state concerning the door of the closed space (see at least col. 14, lines 19-25 of Gil, note other people and/or pets entering and/or exiting the room, a visitor at the door/requesting entry/access, etc. & col. 15, lines 39-42 of Gil, note the audio sensor (164) and/or the microphone of the camera (180) may detect sounds which the control system (170) may recognize as corresponding to, for example, a doorbell or a knock at the door & col. 16, lines 5-29 of Gil, note the given space (not shown) has an access control system that detects the entry and/or exit of one or more people).  
Regarding claim 12, Gil in view of Fadell, as addressed above, teach wherein the processor presents an image of the closed space to the field of view of the user by using the head-mounted device in a case where the sensor detects the presence of the larger number of 
Regarding claim 13, Gil in view of Fadell, as addressed above, teach wherein the sensor detects presence of a person outside the closed space (see at least col. 14, lines 19-25 of Gil, note a visitor at the door/requesting entry/access, etc. & col. 15, lines 39-42 of Gil, note the audio sensor (164) and/or the microphone of the camera (180) may detect sounds which the control system (170) may recognize as corresponding to, for example, a doorbell or a knock at the door & col. 16, lines 5-29 of Gil).  
Regarding claim 14, Gil does not specifically disclose wherein the sensor detects whether the person is present within a predetermined distance from the closed space for a predetermined time period.
It is known to warn the user of a closed space of various property states.  For example, Fadell teaches a warning system wherein a sensor detects whether a person is present within a predetermined distance from the closed space for a predetermined time period (see at least Figure 1, items 100, UL, 166 and 186 & [0068] note detecting the presence, movement, and/or identity of people, animals, and objects and trigger various alarms in the event a person, animal, or object is in the wrong place at the wrong time anywhere inside or in the curtilage of the smart-home environment (100) & [0125] & [0126] note warnings or alarms are sent to the user’s (UL) device (166) (e.g., if the registered occupant (UL) is at home (100) when an alarm condition (e.g., fire, distressed person, home invasion) is detected, a message can be sent to the occupant's mobile device (166) requesting confirmation that everything is okay & [0185] observing the same car parked on a street out front of the smart-home environment (100) over the course of several days may trigger a warning to the user’s (UL) device (166) & [0345-0346] note seeing the delivery truck in combination with the delivery person approaching within a period after detecting the truck causes generation of a warning to user of the closed space & [0374]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Gil.  This provides the ability to notify Gil’s user of potential unauthorized entry (see col. 14, lines 27-28 of Gil) upon detecting that a person may be casing out the closed space (see [0185] of Fadell).
Regarding claim 18, Gil discloses a non-transitory computer readable medium storing a program causing a computer (see at least Figure 1A, items 170 and 190 & col. 6, lines 63-67, note the HMD (100) has a control system (170) including a processor (190) & col. 17, line 52 – col. 18, line 60) to: 
receive a detection result from a sensor configured to detect an action of a person other than a user (see at least col. 16, lines 5-29, note the given space (not shown) has an access 
output a warning to the user upon detection of a possibility of occurrence of harm on the user in a case where a head-mounted device that covers user's vision is used in a closed space that accommodates at least one user (see at least Figure 1A, items 110 and 140 & col. 4, lines 58-67, note the HMD (100) has a housing (110) with a display (140) that covers the user’s vision as shown in Figures 3C-3D & col. 15, lines 39-65, note the control system (170) generates an indicator via the display (140) or audio output device (130) alerting the user when received sensor signals indicate a smoke/fire alarm & col. 16, lines 5-29, note the given space (not shown) has an access control system that detects the entry and/or exit of one or more people); and 
display an image of the closed space on the head-mounted device, wherein the image is captured by camera and comprises the person other than the user (see at least col. 14, lines 51-67, note the camera captures the person other than the user in the closed space & col. 15, lines 10-22, note the warning may include a pass through video feed from the camera of the user’s surrounding ambient environment including the person).
However, Gil does not specifically disclose wherein the detection result indicates presence of a larger number of persons than a predetermined number of persons in the closed space.
It is known to warn the user of a closed space of various door states.  For example, Fadell teaches a warning system wherein a detection result indicates presence of a larger number of persons than a predetermined number of persons in the closed space (see at least Figure 1, items 100, UL, 166 and 186 & [0068] note detecting the presence, movement, and/or identity of people, animals, and objects and trigger various alarms in the event a person, animal, or object is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Gil.  This provides the ability to notify Gil’s user of unauthorized entry (see col. 14, lines 27-28 of Gil).
Regarding claim 19, Gil in view of Fadell, as addressed above, teach wherein the predetermined number is a number of persons who have made a reservation in a current time zone for the closed space (see at least [0476] of Fadell, note smart invitation defines who is allowed into the closed space & [0475] of Fadell, note the invitees can edit their smart invitation & [0472] of Fadell, note the smart invitation has editable times for which the invitee are allowed access & [0464] of Fadell).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent 10,055,887) in view of Fadell (U.S. Pub 2015/0109128) as applied to claims 2 and 7 above, and in further view of Roberts (U.S. Patent 10,380,875).
Regarding claim 5, Gil in view of Fadell do not specifically teach wherein the processor outputs the warning by vibrating the head-mounted device.
 with a processor that outputs a warning by vibrating the head-mounted device (see at least the abstract & Figure 2, items 205, 260, 250 and 286 & col. 8, line 55 – col. 9, line 19, note the virtual reality headset (160, 260) generates a visual, audible, tactile or power(ing) down warning & col. 13, lines 21-38, note the processor or the control unit (110, 210) detects a fire (286) and outputs a warning to the user (205) wearing the virtual reality headset (260)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Roberts into Gil in view of Fadell.  This provides a known alternative alert that can be used in place of, or in addition to, Gil in view of Fadell’s alert while providing predictable results (e.g., it helps a user to emerge from an immersive environment).
Regarding claim 8, Gil in view of Fadell do not specifically teach wherein the processor outputs the warning in a case where the sensor detects an opened state of the door of the closed space.
It is known to provide different warnings in conjunction with door states.  For example, Roberts teaches a warning system wherein a processor outputs a warning in a case where a sensor detects an opened state of a door of a closed space (see at least col. 3, line 63 – col. 4, line 17, note a warning is generated when a sensor detects whether or not a door or window has been opened).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Roberts into Gil in view of Fadell.  This provides the ability for Gil in view of Fadell’s access control system (see col. 16, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent 10,055,887) in view of Fadell (U.S. Pub 2015/0109128) as applied to claim 7 above, and in further view of Meganathan (U.S. Patent 10,057,715).
Regarding claim 9, Gil in view of Fadell do not specifically teach wherein the processor outputs the warning in a case where the sensor detects an unlocked state of the door of the closed space.
It is known to provide different warnings in conjunction with door states.  For example, Meganathan teaches a warning system that outputs a warning in a case where a sensor detects an unlocked state of a door of a closed space (see at least Figure 1, items 110, 112, 120 and 122 & col. 3, line 41 – col. 4, line 29, note a device (122) in a closed space (120) warns a user (U) that a door (112) has been unlocked).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Meganathan into Gil in view of Fadell.  This provides the ability for Gil in view of Fadell’s access control system (see col. 16, lines 5-29 of Gil) to determine whether or not a person has entered and/or exited the closed space.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent 10,055,887) in view of Fadell (U.S. Pub 2015/0109128) as applied to claim 7 above, and in further view of Rodolico (U.S. Pub 2018/0047265).
wherein the processor outputs the warning in a case where the sensor detects touch on an outer side of the door of the closed space.  
It is known to provide different warnings in conjunction with door states.  For example, Rodolico teaches a warning system that outputs a warning in a case where a sensor detects touch on an outer side of a door of a closed space (see at least Figures 1-3, items 306, 304 and 303 & [0039] note knock on door & [0048] note detection of changes in acceleration of the door & [0067-0068] note knocking on the door or breaking in through the door & [0076] note distinguishing between touch and wind & [0099] note transmitting the knock event to a display device (303) within the closed space).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rodolico into Gil in view of Fadell.  This provides the ability for Gil in view of Fadell’s access control system (see col. 16, lines 5-29 of Gil) to determine whether or not a person is (actually) requesting entry/access (see col. 14, lines 24-25 of Gil), thus reducing false alarms on windy days (see [0076] of Rodolico).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent 10,055,887) in view of Fadell (U.S. Pub 2015/0109128) as applied to claim 1 above, and in further view of Sennett (U.S. Pub 2009/0247110).
Regarding claim 15, Gil further discloses wherein the processor is further configured to receive one or more public safety announcements concerning a place where the closed space is provided, and the processor outputs the warning in a case where the public safety announcement 
However, Gil in view of Fadell do not specifically teach disaster information.
It is known to provide an alert based on different types of information.  For example, Sennett teaches a (portable gaming) device that can display disaster information (see at least Figure 1A, items 92 and 122 & [0012] note the network provider may broadcast the EAS alert message (92) to the device (122), such as a portable gaming device, wherein the device (122) may be representative of any appropriate type of device that may be utilized to receive an alert message, render and output the alert message in a suitable format to the subscriber & [0010] note the emergency alert message (92), which is broadcast by a server (112, 114), includes disaster alerts or public safety alerts).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sennett into Gil in view of Fadell.  This provides a known alternative public safety alert that can be used in place of, or in addition to, Gil in view of Fadell’s public safety alert while providing predictable results.
Regarding claim 16, Gil in view of Fadell and Sennett, as addressed above, teach wherein the processor receives the disaster information from a server that offers information concerning the place where the closed space is provided (see at least col. 17, lines 44-51 of Gil, note the HMD (100) recognizes public safety announcements & col. 15, lines 39-65 of Gil, note announcements & Figure 1A, items 92, 114 and 122 of Sennett & [0010-0012] of Sennett).  
Regarding claim 17, Gil in view of Fadell and Sennett, as addressed above, teach wherein the disaster information is a natural disaster or a human-made disaster concerning the place where the closed space is provided (see at least col. 17, lines 44-51 of Gil, note the HMD (100) .  

Response to Arguments
Applicant's arguments filed March 1, 2022, have been fully considered but they are not persuasive.  
In response to Applicant’s arguments, Fadell discloses outputting a warning if a detection result indicates the presence of a larger number of persons than a predetermined number of persons in the closed space (e.g., someone piggybacked their way into the closed space) (see [0476]). Gil discloses a head-mounted device (see Figure 4C-4D) displaying an image of the closed space on the head-mounted device, wherein the image is captured by camera and comprises the person other than the user (see at least col. 14, lines 41-44 and col. 15, lines 2-22).
[col. 14, lines 41-44 and col. 15, lines 2-22] “For example, in some embodiments, the HMD 100 may include the camera 180 described above. The camera 180 may be capable of capturing images of another person(s) or pet(s) entering and/or exiting the room…In some embodiments, the indicator may be, for example, a visual indicator displayed on the display 140 of the HMD 100. In some embodiments, the visual indicator may include, for example, a message in the form of text characters and/or icons displayed on the display 140. In some embodiments, the visual indicator may be a change in color displayed on the display 140. In some embodiments, the indicator may include, for example, a pass through video feed generated by the camera 180 as described in more detail above. This type of pass through video feed of the ambient environment may temporarily replace the video image component of the immersive experience as described above, or may be superimposed on, as a ghost image, on the currently displayed image component of the immersive experience. In some embodiments, in the case of a transparent display as described above, the indicator may be a pause in the display of the image component of the immersive experience on the display 140, allowing the ambient environment to be visible through the transparent display.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN WILSON/Primary Examiner, Art Unit 2687